DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 13 and 15 are amended. Claims 1-21 filed 12/30/21 are pending. The applicant’s arguments filed 12/30/21 were found to be convincing, therefore a new non-final rejection is being issued forthwith.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1, 3-11, 18, 20-26, and 28-29 of Eller (U.S. Patent No. 9, 978, 036). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of parent case 9,978,036 encompass all of the claim language that is in the present claim set except the fact the terms are worded differently. In fact, the present claims have a broader scope than the patented claims. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim set only adds the following limitation(s) as a distinct feature: The current claims have a support surface (patented case calls it inventory surface unit), an identification device (patented case calls it inventory identification unit), a picker (patented case calls it inventory pick unit), a controller (patented case calls it control subsystem), and drug packages (patented case calls it products). Therefore, the claims are rejected on the ground of nonstatutory double patenting as the Eller reference (9,978,036) clearly anticipates the current claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12-13, and 15-20 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Folk (2013/0110280) in view of Ban et al (2007/0177790).
Re Claims 1, 13, 18: Folk discloses:
wherein the support surface includes a moveable surface that supports and moves the plurality of drug packages positioned on the moveable surface, wherein the moveable surface is adapted to support the plurality of drug packages with varying shapes, sizes, and types (see [0034] discloses a belt conveyor as transportation system, see [0025] package having variable shape, see [0023] separation of article of different types such as pharmacy articles, different types includes shape, identity, weight and/or other features, drug packages or pharmacy articles in [0016, 0023, 0026, 0031, 0035]); 
a picker adapted to obtain an individual drug package among the plurality of drug packages from the moveable surface, the picker being disposed proximal to the surface support (see [0030] robot having articulated or pivoted arm, see 6 in Figures 1 and 2, drug packages or pharmacy articles in [0016, 0023, 0026, 0031, 0035]); 
an identification device, the identification being disposed above the support surface (see [0031] second detection system should identify article taken up by handling device, second detection system can be a scanner such as a bar code scanner, second detection system should detect these identification information, therefore the second detection system is the identification device).
and a controller communicatively connected to the identification device and the picker, wherein the drug package location depends on the movement of the moveable surface of the support surface (see [0015] data processing system and second detection systems for controlling handling device or picker, wherein the second detection system is the identification device, [0029] after position or location has been established data processing system generates control signals for handling device or picker, drug packages or pharmacy articles in [0016, 0023, 0026, 0031, 0035]);
wherein the movable surface is a continuous surface to repeatedly move one of the plurality of products past the inventory identification unit (see [0043] repeats the steps until the article has been identified, see [0034] discloses a belt conveyor as transportation system);
a support surface adapted to retain a plurality of drug packages in an unordered state being free of a logically controlled positioning (see [0034] discloses a belt conveyor as transportation system, see [0025] package having variable shape, see [0023] separation of article of different types such as pharmacy articles, different types includes shape, identity, weight and/or other features, drug packages or pharmacy articles in [0016, 0023, 0026, 0031, 0035]).
Although Folk discloses a position and location of packages (see [0050, 0056]) and an identification device (see [0031] second detection device aka scanner), it does not disclose the orientation of items. Meanwhile, Ban discloses:
to acquire information for an orientation and a location of the plurality of workpieces moving on the moveable surface of the support surface (see [0007] discloses determining detection of position and orientation of object, [0025] discloses three-dimensional position and orientation of specified workpiece calculated, [0030] measuring three-dimensional position and orientation of selected workpiece. Although Ban does not disclose drug packages, Folk discloses drug packages or pharmacy articles in [0016, 0023, 0026, 0031, 0035]. Here, Ban discloses workpieces which can be any objects as seen in [0005].);
the controller adapted to process the acquired information for the orientation and the location from the identification device and to instruct the picker to pick the workpiece at the drug package orientation and the drug package location (see [0025] controller connected to image processor and sensor to collect workpiece dependent on orientation and three-dimensional position, [0030] robot controller 18 controls robot 16 to pick workpiece after measuring three-dimensional position and orientation of selected workpiece. Although Ban does not disclose drug packages, Folk discloses drug packages or pharmacy articles in [0016, 0023, 0026, 0031, 0035]. Here, Ban discloses workpieces which can be any objects as seen in [0005].);
a picker picking based on a workpiece orientation and a workpiece location acquired by the identification device (see [0030] robot 16 picking selected workpiece after measuring three-dimensional position and orientation of selected workpiece. Although Ban does not disclose drug packages, Folk discloses drug packages or pharmacy articles in [0016, 0023, 0026, 0031, 0035]. Here, Ban discloses workpieces which can be any objects as seen in [0005].).
From the teaching of Ban, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Folk’s invention with Ban’s disclosure for determining orientation and location in order for as it allows for more accurate picking by a picker. This is because while Folk’s invention does describe attaining the location of the item, it doesn’t disclose the orientation (position or direction) of the item which may affect the angle at which the picker must pick the item. Determining the orientation and location as taught in Ban would allow Folk’s invention to determine the correct or appropriate angle to pick the item, therefore improving the accuracy of the picker.
Re Claim 2: Folk discloses wherein the orientation and the location are defined by an angle from an axis of a defined coordinate system centered at a center of rotation of the moveable surface and a radial distance from a center of the defined coordinate system (see [0027] discloses coordinates, [0033] rotational axis, [0050] vertical axis, [0056] rotational axis).
Re Claim 3: Folk discloses wherein the picker includes a programmable pick apparatus and a supplemental image camera connected to the programmable pick apparatus, the programmable pick apparatus including a movable arm and a hand attached to an end of the movable arm to grasp the individual drug package from the support surface, the supplemental image camera being connected to the identification device to communicate image data to verify the package location and the package orientation of the individual drug packages prior to grasping and confirm that the programmable picking apparatus has obtained the individual drug packages after grasping (see [0024] first detection system may be a camera such as CCD camera, [0050] detection system 5 is CCD camera 5, where the detection system is the identification device, therefore is connected).
Re Claim 12: Folk discloses wherein the picker includes a six-axis robotic arm (see [0030] articulated or pivoted arm).
Re Claim 15: Folk discloses wherein the identification device is adapted to reacquire information for the orientation and the location of a first package moving on the moveable surface of the support surface after the inventory picker disturbs the first package by altering at least one of the orientation of the first package on the moveable surface or the location of the first package on the moveable surface (see [0022, 0033, 0043] changed position and steps are repeated until article is identified).
Re Claim 16: Folk discloses wherein the controller determines the package location relative to a defined coordinate system mapped onto the moveable surface (see [0027] discloses coordinates or articles and using triangulation method to find location).
Re Claim 17: Folk discloses wherein the inventory picker includes a programmable pick apparatus and a supplemental image camera connected to the programmable pick apparatus, the programmable pick apparatus including a movable arm and a grasper attached to an end of the movable arm to select the package from the support surface, the supplemental image camera being connected to the identification device to communicate image data to verify a position of the package prior to picking and confirm that the programmable picking apparatus has obtained the package after selecting (see [0024] first detection system may be a camera such as CCD camera, [0050] detection system 5 is CCD camera 5, where the detection system is the identification device, therefore is connected).
Re Claim 19: Folk discloses wherein the moveable surface provides open access storage of the plurality of drug packages on the support surface while the plurality of drug packages is retained in the unordered state with the plurality of drug package being open upwardly above and horizontally outwardly from the moveable surface so the inventory identification unit images the plurality of drug packages from above, laterally, or both (see [0035, 0036] upwardly open containers).
Re Claim 20: Folk discloses wherein the picker is positioned outside the perimeter of the moveable surface and configured to extend over the moveable surface to pick the individual package and not interfere with the inventory identification unit imaging the plurality of drug packages on the moveable surface (see Fig. 1-2 picker or robot 6 positioned outside of the perimeter of moveable surface).
Claims 4-11, 14, and 21 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Folk (2013/0110280) in view of Ban et al (2007/017779), and in further view of Lasher et al (5,771,657).
Re Claim 4: However, Folk and Ban fail to disclose the following. Meanwhile, Lasher discloses further comprising: a packing device adapted to receive the plurality of drug packages and disposed adjacent the support surface, the packing device being adapted to prepare the plurality of drug packages for shipping with the plurality of drug packages including packages of varying shapes and sizes (see order consolidation and packing stations are called OCP stations in disclosure. Fig. 7 shows OCP station for packing prescription bottles and Fig. 8 shows bottle sortation and packing station. in Fig. 7 equipment 91 for packing literature into shipping containers). 
From the teaching of Lasher, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Folk’s and Ban’s inventions with Lasher’s disclosure of a packing device in order for expedited and faster shipping times in order for customers to receive the drug packages of Folk more efficiently as it would provide an improvement to Folk’s packaging process. The packing device of Lasher would allow for quicker shipping times by being in close proximity to the picking and sorting stations and allowing for quick packaging and delivery of drug packages.  
Re Claim 5: However, Folk and Ban fail to disclose the following. Meanwhile, Lasher discloses wherein the packing device includes a circular packaging disc configured to receive and to support picked packages from the support surface (see Fig. 8, bottle sortation and packing station 112 (BSP) station comprises rotary buffer defined by carriers sliding on oval table top). 
From the teaching of Lasher, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Folk’s and Ban’s inventions with Lasher’s disclosure of a circular packaging disc in order as this would allow for more efficient packaging because of the increased support.
Re Claim 6: However, Folk and Ban fail to disclose the following. Meanwhile, Lasher discloses wherein the packing device includes a linear conveyor (see OCP stations have literature conveyor 34, see Fig. 6 carriers in dispensing machine and indexing conveyor in continuous line). 
From the teaching of Lasher, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Folk’s and Ban’s inventions with Lasher’s disclosure of a linear conveyor as a linear conveyor would allow for more organizing packing.
Re Claim 7: However, Folk and Ban fail to disclose the following. Meanwhile, Lasher discloses wherein the packing device includes a film dispenser and is positioned to receive picked packages from the support surface (see Figs. 6, 6A disclose drug dispensers and drug dispensing machine, automatic drug dispensing machines 23). 
From the teaching of Lasher, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Folk’s and Ban’s inventions with Lasher’s disclosure of a dispenser as it would allow for items to be dispensed quickly and more efficiently.
Re Claim 8: Folk discloses wherein the picker removing a first product of the plurality of drug packages disturbs a second product of the plurality of drug packages, and wherein the identification device is configured to reacquire information for the orientation and the location of the second product moving on the moveable surface of the support surface (see [0022, 0033, 0043] changed position and steps are repeated until article is identified, [0034, 0035] discloses belt conveyors). However, Folk fails to disclose that the moveable surface is disc shaped and rotatable. Meanwhile, Lasher discloses wherein the moveable surface is disc shaped and rotatable (see Fig. 8 discloses BSP station with rotary buffer 113 and carriers sliding on oval table top and rotating around central hub on table top. Bottle stream conveyer 118 leads to table top of rotary buffer 113 and each of slots 115 rotates in succession past exit end of bottle stream conveyer 118). 
From the teaching of Lasher, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Folk’s and Ban’s inventions with Lasher’s disclosure of a moveable surface that is disc shaped and rotatable in order for allowing the drug packages of Folk to be reacquired easier as they are allowed to pass repeatedly on a rotating basis. In addition, the moveable surface being disc shaped is merely a design choice by the Applicant.
Re Claim 9: Folk discloses the moveable surface (see [0022, 0033, 0043] changed position and steps are repeated until article is identified, [0034, 0035] discloses belt conveyors). However, Folk fails to disclose a movable surface is polygonal shaped. Meanwhile, Lasher discloses wherein the moveable surface is disc shaped and rotatable, however not polygonal shaped (see Fig. 8 discloses BSP station with rotary buffer 113 and carriers sliding on oval table top and rotating around central hub on table top. Bottle stream conveyer 118 leads to table top of rotary buffer 113 and each of slots 115 rotates in succession past exit end of bottle stream conveyer 118). 
From the teaching of Lasher, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Folk’s and Ban’s inventions with Lasher’s disclosure of a moveable surface that is polygonal shaped order for allowing the drug packages of Folk to be reacquired easier as they are allowed to pass repeatedly on a rotating basis. In addition, although Lasher does not disclose a polygonal shaped moveable surface, this is merely a design choice by the Applicant.
Re Claim 10: However, Folk and Ban fail to disclose the following. Meanwhile, Lasher discloses further comprising a label unit to label the plurality of drug packages, the label unit being positioned within an area reachable by the picker (see Fig. 3, 5a, 5b labeler, print, apply, and load (PAL) stations which print prescription labels). 
From the teaching of Lasher, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Folk’s and Ban’s inventions with Lasher’s disclosure of a labeler as a labeler would help organize all of the plurality of different drug packages.
Re Claim 11: However, Folk and Ban fail to disclose quadrants. Meanwhile, Lasher discloses wherein the support surface is divided into quadrants with dividers (see Fig. 2, each dispensing lane divided into 32 buffer assemblies each containing 12 drug dispensers oriented six on each side of conveyor with dispensing machine). 
From the teaching of Lasher, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Folk’s and Ban’s inventions with Lasher’s disclosure of quadrants in order to separate the different drug packages in an organized fashion.
Re Claim 14: However, Folk and Ban fail to disclose being sealed. Meanwhile, Lasher discloses wherein the plurality of drug packages includes at least one drug manufacture packaged drug product that has been sealed and closed at a direction of a drug manufacturer that manufactured drug contained with the drug manufacture packaged drug product (see [0022] of Detailed Description: When the shipping containers 83 have been verified and filled with a literature pack and with a patient's order, the bag is sealed and dropped onto a conveyer 95 which carries the sealed shipping container to a mailing area where the bag is read and logged and then mailed to the customer.). 
From the teaching of Lasher, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Folk’s and Ban’s inventions with Lasher’s disclosure of seals as seals would keep the drug packages free from contamination and mixing with other drug products.
Re Claim 21: Folk discloses the moveable surface (see [0022, 0033, 0043] changed position and steps are repeated until article is identified, [0034, 0035] discloses belt conveyors). However, Folk fails to disclose a movable surface is annulus shaped. Meanwhile, Lasher discloses wherein the moveable surface is disc shaped and rotatable and has an inner edge and an outer edge, wherein the moveable surface includes an inner guard along the inner edge and an outer guard along the outer edge, however not annulus shaped (see Fig. 8 discloses BSP station with rotary buffer 113 and carriers sliding on oval table top and rotating around central hub on table top. Bottle stream conveyer 118 leads to table top of rotary buffer 113 and each of slots 115 rotates in succession past exit end of bottle stream conveyer 118). 
From the teaching of Lasher, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Folk’s and Ban’s inventions with Lasher’s disclosure of a moveable surface that is annulus shaped in order for allowing the drug packages of Folk to be reacquired easier as they are allowed to pass repeatedly on a rotating basis. In addition, although Lasher does not disclose an annulus shaped moveable surface, this is merely a design choice by the Applicant.
Response to Arguments
9.	Applicant's arguments filed 12/30/21 have been fully considered and are found to be moot in view of the new grounds of rejection.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Petersen (Order picking operations in the mail order business, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                      /DENNIS W RUHL/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687